Title: To Benjamin Franklin from James Hutton: Two Letters, 14 April 1779
From: Hutton, James
To: Franklin, Benjamin


I.
Dear Sir
April 14. 1779
I thank you very much indeed for that kind Paper of Protection & Safeguard & Recommendation for our Vessel, which you offerd me at once, and which was so kindly and handsomely drawn. I have sent it to England to my Brethren, who know your Good Will, and who will be comforted by it, and will hope for the same thing, in kind, from Mr de Sartine. I sent him a Copy of it that He might know how to form one. Mr Bertin has undertaken to help it forward. It is a matter else little in itself, but in the multitude of affairs unless some kind word be put in, in a happy moment, a Trifle as it may seem, is as hard to get at, as a thing of more Importance. I suppose if you see Mr de Sartine you will say that kind word for the thing, & the sooner it is done the much more kind it will be to me who want much to go on. I feel not at all well, the Noise of this Town, the close Air, the Diet, & many thoughts, the immense fatigue of visiting pressing friends, scatterd over this immense Town at all Ends, Lower my weak Spirits, which are forced beyond their Pitch, in one continued strain, so that if I stay much longer, I shall be seriously ill, I feel it. The Captain, Mate and two Sailors I am trying to get released that we may be able to sail in the proper Season, I am promised 4 French Prisoners in their stead when they are released, but I wished much to have the thing done quietly that the two Sailors may not be immediately pressd at their Arrival, but keep private till the Vessel goes. I want them to go as Passengers to Dover to avoid that, & that they may be preserved for us. You understand the Reasons of this, as you know the execrable Press. If it had been convenient & proper, I think your Protection, in case we could get no other from Mr de Sartine, by only adding, to the Address to your Captains & Commanders perhaps the words dear Allies this is only a Thought in Case of need.

I am sorry that my Deafness hinders me from begging a Ticket for to day at the Academy of Sciences.
I Love to be obliged by you. I shall let Dolly B. know how well & how kind you are. She is a good Creature.
I am Dear Sir your most obliged & obedient humble Servant
James Hutton

I desired Mr Henri Grand to thank you on Sunday night. I see the Paper is bad, but it was my last Sheet.

 
Addressed: To / Doctor Franklin / Passy
Notation: Hutton 14 Ap. 79
 
II.
Dear old Friend
April 14. 1779 late at night
I gave Mr Du Pont a Lr. for you today. This Evening I recd one from a Brother in London who writes thus. April 9
“Upon the Reciept of your Lr. that afternoon of the 4th Instant, I went immediately to Mr Bell (commissioner for Sick, wounded & Prisoners) & communicated to him what you wrote on the Subject of Capt Mugford & the other three Prisoners, he begged a Copy of that part of your Lr. which relates to this Business & then told me that they had recieved advice that Capt Mugfords Mate and two Sailors were set at Liberty & that thereupon they had set at Liberty a Captain & Mate that were Prisoners at Tenterden in Kent and two Sailors Prisoners at Deal, and that last Tuesday April. 6 or Wednesday April 7. Passports were dispatched to those French Prisoners. This was News of great Joy to me.”
So that on our side the Exchange of our 4 Prisoners is done. It remains only that Capt Mugford, the Mate & our two Sailors be actually set at Liberty, which it seems was not yet the Case April 7. when I think Capt. Mugford’s last Letter to me was dated which I sent to England for his wife, & our Brethrens Information. They are at Bourbourg, Dunkirk & Bergues under the Care of the Commissary of Marine at Dunkirk. I have wrote to Mr Bertin to desire him to get M de Sartine to send orders for their actual Release. The only thing I want now is such a kind Salvegarde from the French as you was so good as to give me. I wish you could get that Executed soon that I might be gone from hence. I was glad to let you know how things stand at present with regard to our Labradore affair; & to the matters I wrote to you about this morning, & am Dear Sir Yr most obliged
Hutton
 
Addressed: To / Doctor Franklin / Passy.
Notation: Hutton 14 Ap. 79
